Citation Nr: 0609481	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  96-09 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for generalized anxiety disorder. 

2.  Entitlement to an increased (compensable) rating for 
gastric ulcer disease.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to March 
1989.

The instant appeal arose from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which granted a claim of service connection for generalized 
anxiety disorder and assigned a 30 percent rating and which 
denied an increased rating for gastric ulcer disease.

A review of the record reveals that a claim for individual 
unemployability has been raised.  In addition, a 2004 VA 
examination of the stomach indicated that the veteran had 
chronic dyspepsia with mild gastroesophageal reflux along 
with evidence of gastritis and inflammation in the pyloric 
area which either began in service or was secondary to 
symptoms of her service-connected generalized anxiety 
disorder.  Since these issues have not been developed by the 
RO, they are referred to the RO for appropriate action.  

The issue of entitlement to an initial disability rating in 
excess of 30 percent for generalized anxiety disorder on an 
extraschedular basis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected generalized anxiety 
disorder is not manifested by flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; or impaired 
abstract thinking. 

2.  The evidence does not show that the veteran currently has 
any manifestations of gastric ulcer disease.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
30 percent for generalized anxiety disorder have not been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159; 4.130, Diagnostic Code 9400, 9440 (2005).

2.  Gastric ulcer disease is noncompensably disabling.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, and 4.114, Diagnostic Code 7304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002).  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.3 (2003).  The veteran's entire history is reviewed when 
making a disability evaluation.  38 C.F.R. § 4.1 (2003).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the appellant prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. §§  U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  

Generalized anxiety disorder

Because the veteran is appealing the initial assignment of 
her generalized anxiety disorder rating, the severity of the 
disability is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present.  See Fenderson v. West, 12 Vet. App. 119 (1999).  In 
arriving at the decision in this case, the Board has 
considered the requirements of Fenderson; however, the 
evidence of record shows that the manifestations of her 
service-connected generalized anxiety disorder have been 
generally consistent during the period in question.  

A mental disorder is evaluated "based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination."  38 C.F.R. 
§ 4.126(a) (2005).

The veteran is presently assigned a 30 percent rating for her 
generalized anxiety disorder pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code 9400.  The next higher, 50 percent, rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

The evidence does not reveal that the veteran has flattened 
affect.  The evidence also does not show circumstantial, 
circumlocutory, or stereotyped speech, although at times the 
veteran became so distressed during the 2005 VA psychiatric 
examination she began stuttering and had difficulty talking.  
In one medical record, the veteran has reported that she 
"sometimes panics", but the evidence does not otherwise 
refer to complaints of or treatment for panic attacks.  In 
any event, there is no evidence that they occur more than 
once a week.  The evidence of record also does not show any 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; or impaired abstract thinking.  While the 2005 
examination report noted significant problems of 
concentration due to her anxiety, her mental status 
examination revealed thought content and processes within 
normal limits without evidence of gross memory loss or 
impairment.

The record also does not show that the veteran has impaired 
judgment or impaired abstract thinking.  The 2003 VA 
psychiatric examination report specifically noted no thinking 
disorder and adequate judgement.  No disturbances of 
motivation were specifically noted in the record; however, 
there was evidence of disturbances of mood.  The 2003 
examiner noted her mood was depressed, and the 2005 examiner 
noted her mood was anxious.

The evidence does show difficulty in establishing and 
maintaining effective work and social relationships.  With 
regard to social impairment, she reported during the 2005 
examination that she has no meaningful social support and is 
estranged from her family.  However, a mental health record 
earlier in 2005 noted that she reported living with her 
niece.  She says that when she goes out in public she tends 
to snap at people which alienates them.  In 1997 she reported 
that she had an intimate relationship with a man for two 
years and that prior to that she had a close relationship 
with another man for five years.  At that time, she also 
acknowledged that she had one close woman friend who had been 
stationed some distance from the veteran.  In a July 2000 
psychosocial history report, the veteran reported that she 
had no family/social problems.

With regard to her occupational impairment, the veteran has 
been unemployed for several years.  In a July 2000 
psychosocial history report, the veteran reported 17 years of 
education and two years of technical training.  However, the 
evidence suggests that her work problems are not solely or 
even primarily due to her service-connected psychiatric 
disorder.  She stated during her 2005 VA psychiatric 
examination that her nasal problems interfere with her sleep 
which would make it difficult for her to get to work on time.  
In addition, the file reveals a history of and treatment for 
alcohol and drug addiction in 2000.  More recent records 
reveal that she continues to drink alcohol, and there is some 
indication of drug-seeking behavior.

The Board does not find that the veteran's generalized 
anxiety disorder more nearly approximates the criteria for a 
50 percent rating.  This is so because most of the criteria 
for a 50 percent rating are not met.  There is absolutely no 
evidence of flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; difficulty in understanding complex 
commands; impairment of short- and long-term memory; impaired 
judgment; or impaired abstract thinking.  The only criteria 
for the 50 percent rating that the record clearly does show 
are disturbed (depressed and anxious) mood, one report of 
panic attacks "sometimes", and difficulty in establishing 
and maintaining effective social and work relationships.  
When viewed as a whole, the veteran's difficulties, when 
considered with the other evidence of record, do not warrant 
a 50 percent rating.

During the course of the appeal the veteran's Global 
Assessment of Functioning (GAF) has been assessed between 45 
(1997 VA examination) and 68 (July 2000 VA treatment record), 
with 50 as the most consistent reading.  A March 2005 record 
provided a GAF range of 55-65.  DSM-IV states that a GAF 
score between 41 and 50, represents "[s]erious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  However, the evidence of record, taken as a 
whole, does not reveal that the veteran has this type of 
serious symptomatology due to her service-connected 
generalized anxiety disorder.  See Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV) at 46-47.  This is so 
because the evidence, noted above, does not reveal serious 
symptomatology or impairment in functioning due to the 
veteran's service-connected generalized anxiety disorder.  
The Board notes that a number of those GAF scores were 
provided in the context of medical records with a primary 
psychiatric diagnosis of substance abuse.  Because the 
evidence more nearly approximates less than serious symptoms 
or impairment in social and occupational functioning as a 
result of the anxiety disorder, a higher rating based solely 
on the GAF scores is not warranted. 

Because the veteran has not met the criteria for a 50 percent 
rating, the criteria for a rating in excess of 50 percent 
have also not been met.  As the preponderance of the evidence 
is against the claim for a rating higher than 30 percent, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Gastric ulcer disease

The veteran is presently assigned a 0 percent rating for his 
gastric ulcer disease pursuant to 38 C.F.R. § 4.114, 
Diagnostic Code 7304.  The next higher, 10 percent, rating is 
assigned for mild impairment, with recurring symptoms once or 
twice yearly.

Upper gastrointestinal X-rays during the appeal period have 
consistently shown no active ulcer crater.  In the absence of 
any medical evidence of manifestations of gastric ulcer 
disease, the criteria for a compensable rating under 
Diagnostic Code 7304 are not met.  Although the medical 
evidence reveals other gastrointestinal diagnoses, including 
gastroesophageal reflux disease, gastritis, and antritis, she 
is not service connected for any of these disabilities.  As 
such, a compensable rating is not warranted for the service-
connected gastric ulcer disease.  The Board finds that the 
preponderance of the evidence is against the veteran's claim 
and that, therefore, the provisions of 38 U.S.C.A. § 5107(b) 
are not applicable.

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist under 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the Court held that a VCAA notice must inform 
a claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask her to submit any pertinent evidence in her 
possession ("fourth element").

As for the duty to notify, in April 2002, April 2003, July 
2003, and July 2004 letters, VA informed the veteran of all 
four notice elements.  She was informed that, if she provided 
information about the sources of evidence or information 
pertinent to the elements of the claim (including medical 
records, employment records, records from other federal 
agencies), VA would make reasonable efforts to obtain the 
records from the sources identified.  The letters also 
informed her that she ultimately is responsible for 
substantiating her claims even though the law requires VA 
assistance in claim substantiation, and that she can submit 
relevant evidence on her own.  With respect to the fourth 
element of a valid notice, the July 2004 letter specifically 
notified the veteran that she could submit any pertinent 
evidence in her possession and she has indicated that she has 
nothing further to submit and that she desires for her claim 
to proceed.  The statement of the case, supplemental 
statements of the case, and the June 1997, December 1998, 
June 2003 and June 2004 Board remands also informed her of 
the legal requirements for higher ratings for her service-
connected disorders on appeal.  

In addition, a review of the record reveals that the 
veteran's claims file was apparently lost or destroyed, and 
has been rebuilt.  The veteran has been notified of the lost 
claims folder and efforts have been made to seek her 
assistance in rebuilding the file; however in December 2004 
she indicated that she believed further efforts would be 
futile as numerous attempts to further rebuild her file had 
been unsuccessful.

Given the foregoing, the veteran has been adequately informed 
of all four elements of a valid notice.  She was notified of 
what the evidence must show to result in higher ratings, and 
was on notice throughout the appeal through the pertinent 
rating decision, statement of the case, supplemental 
statements of the case, and letters why the claims remained 
denied.  She was told about her and VA's respective claim 
development responsibilities.

The Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision with regard the claims 
on appeal despite the fact that the veteran did not receive 
notice of the type of evidence necessary to establish a 
disability rating prior to the initial adjudication of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
In this regard, the Board notes that there was no error for 
the failure of the Secretary to provide the claimant with 
section 5103(a) notice prior to the initial adjudication of 
the claims because the section 5103(a) notice requirements 
had not yet become law.  See Pelegrini, 18 Vet. App. at 120.  
Thereafter, she was provided with notice of the type of 
evidence necessary to establish a disability rating for the 
disabilities on appeal, so she has not been prejudiced.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal.  Despite 
the inadequate notice provided to the veteran on this 
element, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  In 
that regard, as the Board concludes below that the 
preponderance of the evidence is against the veteran's 
claims for increased ratings, any questions as to 
effective date to be assigned are rendered moot.  

VA's duty to assist a claimant in substantiating her claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  Here, the RO 
obtained the VA treatment records.  

Where a claims file has been rebuilt, the Board recognizes 
that there is a heightened duty to assist, including for 
records of medical treatment in service via alternate source 
documentation.  An extensive search at the RO did not yield 
the missing claims file.  Her available service medical 
records (SMRs) are very limited.  In response to a request 
for the veteran's service records in April 2002, the National 
Personnel Records Center (NPRC) provided only enlistment 
records and service personnel records in January 2003.  In 
response to another request, the NPRC reported in April 2005 
that it had mailed all available service medical records and 
that additional medical records had previously been sent to 
the RO in 1990 (and were presumably in the lost claims file).  
Attempts to get additional records from Lackland Air Force 
base were unsuccessful.  Attempts to associate a January 1998 
rating decision with the rebuilt file were also unsuccessful.  
Thus, it appears that further attempts to develop missing 
records would be futile as all sources have been exhausted.  

The veteran has not identified any additional evidence which 
is pertinent to the claims adjudicated in this decision and 
has not been associated with the claims folder.  Several VA 
examinations with medical opinions were developed as to the 
claims on appeal.  Further examinations are not necessary in 
order to make a decision on these claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  Accordingly, the Board finds that 
the duty to assist was met; nothing in the record indicates 
that relevant evidence exists, but is missing from the record 
due to inaction of VA inconsistent with VA law and 
regulations.


ORDER

A claim for entitlement to an initial disability rating in 
excess of 30 percent for generalized anxiety disorder is 
denied on a schedular basis. 

A claim for entitlement to an increased (compensable) rating 
for gastric ulcer disease is also denied.


REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1).  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.

The October 2005 VA examination report noted that the veteran 
last attempted to work two years ago and that she held that 
job, doing clerical work for three hours a day, for four 
weeks.  She reported that she had to stop working, in part, 
because her mind was racing and that she would get in her car 
in the mornings and would wind up somewhere other than work.  
In addition, a report of earnings from the Social Security 
Administration (SSA) indicated that she had no reported 
earnings for the years 1991 through 1995 and 2002 and that 
she reported minimal income in the years 1996 through 2001.  
Another examination which specifically addressed the 
generalized anxiety disorder symptomatology and its impact on 
her employability would assist the Board in deciding this 
claim.

The veteran was not provided with sufficient notice of the 
evidence required to obtain an extraschedular evaluation for 
her service-connected generalized anxiety disorder under 38 
C.F.R. § 3.321(b)(1), and the evidence does not show that the 
RO expressly considered referral of this case for the 
consideration or assignment of an extraschedular rating.  
Thus, the issue of entitlement to an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) must be remanded for 
appropriate notice and development.

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the appellant 
for a VA examination to determine the 
nature and extent of the service-
connected generalized anxiety disorder.  
The claims folder should be made 
available to the physician for review in 
connection with the examination.  In 
particular, the examiner is requested to:

a.  Provide an opinion concerning 
the impact of the appellant's 
service-connected psychiatric 
disorder on her ability to work at 
any occupation for which she may be 
otherwise qualified; and

b.  As to each aspect of the 
veteran's psychiatric 
symptomatology, including 
occupational impairment, the 
examiner should offer an opinion 


as to whether it is at least as 
likely as not that it can be 
attributed to her service-connected 
generalized anxiety disorder, or 
whether it is more likely that part 
or all of her symptoms can be 
attributed to his nonservice-
connected substance abuse disorder.  

A complete rationale for all opinions 
expressed should be provided.

2.  The RO must ensure that the 
notification requirements set forth at 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), are fully complied with 
and satisfied as to the issue of 
entitlement to extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for 
generalized anxiety disorder.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the generalized 
anxiety disorder claim with consideration 
of an extra-schedular evaluation pursuant 
to 38 C.F.R. § 3.321(b).  If the decision 
remains in any way adverse to the 
veteran, she and her representative 
should be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


